EXAMINER’S AMENDMENT
1.      An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
          Authorization for this examiner’s amendment was given in a telephone interview with Gregory Cohan on 4/15/21.


The application has been amended as follows:















        an elongated housing having an external wall made of heat-resistant material enclosing therein an internal space, said external wall having an interior surface facing the internal space and an opposed exterior surface, and said housing having a forward end with an opening covered by a window of heat-resistant radiation-transparent material, and a position within said internal space for mounting a camera to receive radiation passing through said window;
 
       at least one channel for liquid coolant, wherein said at least one channel is positioned between the interior and exterior surfaces of the external wall or is in contact with the exterior surface of said external wall, and wherein said at least one channel extends at least over a part of said external wall exposed to elevated temperatures during use of the probe to thereby surround at least a portion of the internal space without being in fluid communication therewith; 
       
        a gas inlet port at a rearward end of the housing configured to introduce a cooling gas into said internal space of the housing;

        at least one gas exit port at a periphery of said window, wherein said at least one gas exit port communicates with said internal space thereby, and wherein the cooling gas introduced into said internal space through said gas inlet port flows from the 

       at least one external element extending over said at least one gas exit port inwardly towards a central longitudinal axis of the probe, wherein said external element comprises a window-facing surface oriented to direct the cooling gas passing through said at least one gas exit port to sweep over an external surface of said window.

2.    (Canceled)

3.    (Previously Presented) A camera probe according to claim 1, wherein said at least one gas exit port is orientated to cause said cooling gas to form a vortex as it sweeps over said external surface.

4.    (Original) A camera probe according to claim 1, having at least two of said gas exit ports.

5.    (Canceled).

6.    (Previously Presented) A camera probe according to claim 1, wherein said at least one gas exit port is orientated to cause said cooling gas leaving said port to flow at an angle relative to said external surface of said window.



8.    (Previously Presented) A camera probe according to claim 1, wherein said position for mounting said camera is in a path taken by said cooling gas passing to said at least one gas exit port.

9.    (Original) A camera probe according to claim 1, wherein said housing includes at least one position for mounting a filter, said at least one position being between said position for mounting a camera and said window.

10.    (Previously Presented) A camera probe according to claim 9, wherein said position for mounting said camera, said at least one position for mounting a filter and said window are spaced from each other so that the cooling gas flowing within said internal space passes there-between.

11.    (Previously Presented) A camera probe according to claim 1, wherein said at least one exit port is formed in an annular element positioned at said forward opening.

12.    (Previously Presented) A camera probe according to claim 11, wherein said annular element forms a mounting for said window.



14. (Previously Presented) A camera probe according to claim 13, wherein said annular element includes a lip spaced from said external surface of said window and extending inwardly towards a central longitudinal axis of the probe, said lip forming part of said at least one exit port.

15.    (Previously Presented) A camera probe according to claim 14, wherein said lip has a window-facing surface that is parallel to said external surface of the window.

16.    (Previously Presented) A camera probe according to claim 14, wherein said lip has a window-facing surface arranged at an angle to said external surface.

17.    (Currently Amended) A camera probe according to claim 1, wherein said at least one gas exit port has a cross-sectional area, or a total cross-sectional area when there is more than one said exit port, that is smaller than a cross-sectional area of said gas inlet port.

18.    (Original) A camera probe according to claim 1, wherein the probe is in a shape adapted to the camera constituting an integrated unit.



20.    (Original) A camera probe according to claim 1, having a temperature sensor positioned within said interior space.

21.    (Original) A camera probe according to claim 1, wherein said elongated housing comprises a forward part having a longitudinal axis and containing said window, and a rearward part remote from said window, said forward part being movable relative to said rearward part out of initial alignment with a central longitudinal axis of said rearward part.

22.    (Previously Presented) A camera probe according to claim 21, wherein said elongated housing has at least one additional part positioned between said forward part and said rearward part, said at least one additional part being movable relative to said forward part and said rearward part out of initial alignment with said longitudinal axis of said rearward part.

23.    (Previously Presented) A camera probe according to claim 21, including means for moving said forward part relative to said rearward part.

24.    (Previously Presented) A camera probe according to claim 23, wherein said means includes an elongated rod attached to an internal surface of said forward part 

25.    (Previously Presented) A camera probe according to claim 23, wherein said means comprises an internal motor acting on said forward part.

26.    (Previously Presented) A camera probe according to claim 22, including means for moving said forward part and said at least one additional part relative to said rearward part.


27.    (Previously Presented) A camera probe according to claim 26, wherein said means comprises an elongated rod for each of said forward part and said at least one additional part, each rod acting at one end on its respective part and extending rearwardly through said internal space of said rearward part and exiting the housing.

28.    (Previously Presented) A camera probe according to claim 26, wherein said means comprises an internal motor for each of said forward part and said at least one additional part, each motor acting on its respective part.

29.    (Previously Presented) A camera probe according to claim 21, wherein said forward part has an end plate and said rearward part has an end plate, said end plates 

30.    (Previously Presented) A camera probe according to claim 29, wherein one of said end plate has a cylindrical projection acting as a hub for another of said end plates to permit said mutual rotation.

31.    (Previously Presented) A camera probe according to claim 30, wherein said hub has a passage therethrough to allow gas to pass through said internal space from said forward part to said rearward part.


32.    (Previously Presented) A camera probe according to claim 29, wherein said end plates each have an arcuate slot therein, said slots being mutually aligned to allow gas to pass therethrough.

33.    (Previously Presented) A camera probe according to claim 29, wherein said end plates isolate parts of said channel for coolant in different parts of said housing, and wherein additional coolant liquid supply and withdrawal tubes are provided for each of said parts of said channel in housing parts other than said rearward part.



35.    (Previously Presented) A camera probe according to claim 21, wherein said rearward part of said housing is separated from an adjacent part by a region of said housing having accordion-like pleats in said external wall of said housing wall allowing movement of said adjacent part relative to said rearward part.

36.    (Previously Presented) A camera probe according to claim 21, wherein said rearward part of said housing is separated from an adjacent part by a flexible joint system selected from a universal joint and a hinge.

37.    (Original) A camera probe according to claim 1, including a camera mounted at said position for mounting a camera.

38.    (Original) A camera probe according to claim 37, wherein said camera is sensitive to radiation selected from the group consisting of visible light, ultra-violet light, infrared radiation, or two or more thereof.

39.    (Original) A camera probe according to claim 37, including at least one filter for radiation positioned between said camera and said window.



41.    (Previously presented) A camera probe according to claim 1, wherein said window-facing surface is arranged at an angle to said external surface of the window.




















2.       Claims 1, 3-4, and 6-41 are allowable. Claims 11-16 and 22-36, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions II, III, and IV, as set forth in the Office action mailed on 7/30/2018, is hereby withdrawn and claim 11-16 and 22-36 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.










REASONS FOR ALLOWANCE
3.      The following is an examiner’s statement of reasons for allowance: 
         Prior art of record fails to teach or reasonably suggest at least one external element extending over said at least one gas exit port inwardly towards a central longitudinal axis of the probe wherein said external element comprises a window-facing surface oriented to direct the cooling gas passing through said at least one gas exit port to sweep over an external surface of said window, when taking the claim as a whole.


         

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








				Contact
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov